DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 02/15/2022 is acknowledged.
In subsequent  call with the applicant’s representative Salvatore Anastasi, Species C was further elected for examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a removable second receptacle selectively receivable within the cutout of the base plate and having an open back through which bait is placed, the cover closing the open back of the second receptacle when the trap is in use.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show, the removable receptacle 44 may be used in combination with the cover 146, with the geometry of the integral receptacle 144 accommodating the flange 72 of the removable receptacle 44 to allow the perimeter of the cover to seal flat against the base plate 142 when the cover is closed as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	Claims 9 and 16 recite “further comprising a removable second receptacle selectively receivable within the cutout of the base plate and having an open back through which bait is placed, the cover closing the open back of the second receptacle when the trap is in use.” There is a lack of proper antecedent basis for the claimed subject matter. 

Claim Objections
Claim(s) 10  is/are objected to because of the following informalities: 
line 3 “quarter-tum” should be changed to read—quarter-turn--.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 and 16 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 respectively recite “a removable second receptacle selectively receivable within the cutout of the base plate and having an open back through which bait is placed, the cover closing the open back of the second receptacle when the trap is in use.” However, it is unclear if this recital is reciting an additional second receptacle such as a duplication of the first receptacle or referencing an entirely different structure. Additionally, it is not clear or recited in the specification if an additional receptacle exists in the elected embodiment. There is no mention of “a second receptacle” in the spec. Para0047-0048 discuss an “integral receptacle 144” however, it is not clear if this is functions the same was as recited in the claims. Additionally, it is not clear from the spec and drawings how these two receptacles would work or be fitted together in the elected embodiment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novatney et al. herein Novatney (US 20170112119 A1) . 
	Regarding claim 1:
 Novatney teaches:
A live catch animal trap comprising: (abstract and figs)
an animal enclosure having a trap body (Fig 4, Ref 60)
and an animal access opening facilitating entry into a vacant interior sized to receive an animal to be trapped; (Fig 4, Ref 11, para0032)
an entry door movably mounted at the access opening, (Fig 4, Ref 25)
the entry door operative in an opened position to reveal the animal access opening and in a closed position to block the animal access opening; (para0032-0034)
a setting mechanism for fixing the door in the opened position; (Fig 5, Ref 51, para0040)
a trip mechanism that when activated allows the door to move to the closed position; (Fig 4, Ref 40, para0039-0040)
and a bait apparatus mounted at a rear end of the trap and enabling a user to bait the trap without accessing the animal access opening. (Fig 4, Ref 60, para0034-0036, 0041, claim 1-2)
For claim 2, Novatney further teaches:
wherein the bait apparatus is mounted to a rear wall of the trap body opposite the entry door, the rear wall having an opening therein. (see fig 2-4, para0036, 0038) 
For claim 3, Novatney further teaches:
wherein the bait apparatus includes a cover, (Fig 2-4, ref 65)
and a base plate secured over the rear wall opening. (Fig 4, Ref 61-64. 66)
For claim 11, Novatney further teaches:
wherein the base plate and the cover are hingedly connected. (para0037,0041)
For claim 12, Novatney teaches: 
a bait apparatus mountable to an enclosure of a live animal trap, comprising (Fig 4, Ref 60, para0034-0036, 0041, claim 1-2)
a base plate including a cutout formed therethrough for mounting to the enclosure (Fig 4, Ref 61-64. 66 includes cutout 64, para0036-0037)
a receptacle in communication with the cutout of the base plate for holding a portion of bait, and (fig 4, see inner area of bait box 60 that receives portion of bait)
and a cover selectively securable to the base plate for closing a side of the cutout, (Fig 2-4, ref 65, para0035-0038)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Novatney.
For claim 10, Novatney further teaches:
wherein the animal enclosure comprises a wire mesh enclosure, (claim 11, fig 4)
and the base plate and the cover are selectively secured to a wire of the enclosure with a fastener (Fig 4, Ref 68, para0038)
Novatney doesn’t explicity teach:
base plate and the cover are selectively secured to a wire of the enclosure with a quarter-tum fastener.
However, it would have been an obvious substitution of functional equivalents to substitute a quarter-turn fasterner as claimed for the fastener taught by  Novatney to provide for very strong and fast operating fastening between the base plate and cover, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim(s) 4-6, 8-9, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Novatney in view of Smith (US 20140020278 A1).
For claim 4, Novatney doesn’t teach:
wherein the base plate further comprises a cutout aligned with the rear wall opening.
Smith teaches:

    PNG
    media_image1.png
    373
    322
    media_image1.png
    Greyscale

A bait apparatus comprising (Fig 1, Ref 95, para0067)
A cover (Fig 6B, Ref 14) 
A base plate (Fig 1, see annotation for base plate above)
Wherein the base plate further comprises a cutout aligned with the rear wall opening. (the interior cavity of 12 is the rear wall opening is aligns with cutout of the base plate)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that comprises the features of Smith to provide for a bait apparatus that is easily accessible and securable to replace the bait as needed.  
For claim 5, Novatney teaches:
wherein the bait apparatus further comprises a receptacle for holding a portion of bait therein. (para0034)
Smith also teaches:
wherein the bait apparatus further comprises a receptacle for holding a portion of bait therein. (Fig 1, Ref 108, para0067)
For claim 6, Novatney doesn’t teach but Smith further teaches:
wherein the receptacle comprises a removable receptacle selectively receivable within the cutout of the base plate (Fig 1, 4 see how 106 is removably received within the cutout 50)
and having an open back through which bait is placed into the receptacle, the cover closing the open back of the receptacle when the trap is in use. (Fig 1, 4, 6B see how the receptacle 108 has an open back proximate to the cover, and the cover closing the open back of 108 when the trap is in use)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that comprises the features of Smith to provide for a bait apparatus that is easily accessible and securable to replace the bait as needed.  
For claim 8, Novatney doesn’t teach but Smith further teaches:
wherein the receptacle is defined by a recess formed integrally in the cover and extending from the cover in a rearward direction away from the rear end of the trap. (Fig 1, see annotation above for recess of 108 formed integrally in the cover 14 and extending from the cover in a rearward direction away from the rear end of the trap towards the front of the trap 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that comprises the features of Smith to provide for a bait apparatus that is easily accessible and securable to replace the bait as needed.  
For claim 9, Novatney as modified doesn’t teach:
further comprising a removable second receptacle selectively receivable within the cutout of the base plate and having an open back through which bait is placed, the cover closing the open back of the second receptacle when the trap is in use. (as best understood from 112b above, Novatney as modified by Smith discloses a first receptacle)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney as modified such that it comprises a removable second receptacle as claimed to provide for multiple areas to place different kinds of baits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 13, Novatney doesn’t teach but Smith further teaches:
wherein the receptacle comprises a removable receptacle selectively receivable within the cutout of the base plate (Fig 1, 4 see how 106 is removably received within the cutout 50)
and having an open back through which bait is placed into the receptacle, the cover closing the open back of the receptacle when the trap is in use. (Fig 1, 4, 6B see how the receptacle 108 has an open back proximate to the cover, and the cover closing the open back of 108 when the trap is in use)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that comprises the features of Smith to provide for a bait apparatus that is easily accessible and securable to replace the bait as needed.  
For claim 15, Novatney doesn’t teach but Smith further teaches:
wherein the receptacle is defined by a recess formed integrally in the cover. (Fig 1, see annotation above for recess of 108 formed integrally in the cover 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that comprises the features of Smith to provide for a bait apparatus that is easily accessible and securable to replace the bait as needed.  
For claim 16, Novatney as modified doesn’t teach:
further comprising a removable second receptacle selectively receivable within the cutout of the base plate and having an open back through which bait is placed, the cover closing the open back of the second receptacle when the trap is in use. (as best understood from 112b above, Novatney as modified by Smith discloses a first receptacle)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney as modified such that it comprises a removable second receptacle as claimed to provide for multiple areas to place different kinds of baits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Novatney in view of Smith (US 20140020278 A1) and in view of Blau (US 20070017148 A1).
For claim 7, Novatney doesn’t teach but Smith further teaches:
wherein the removable receptacle includes a front wall (Fig 1, see interior front wall of 14 that the recess 108 extends from)
and a flange extending around a perimeter thereof, (Fig 1, Ref 106)
the front wall being received through the cutout of the base plate with the flange abutting the base plate. (Fig 3, 5, para0067)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that comprises the features of Smith to provide for a bait apparatus that is easily accessible and securable to replace the bait as needed.  
However, Novatney as modified by Smith doesn’t teach:
Wherein the removable receptacle includes an apertured front wall
Blau teaches:
A live catch animal trap (abstract and figs)
A removable receptacle (Fig 6, Ref 12)
Wherein the removable receptacle includes an apertured front wall (Fig 6, Ref 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the front wall of the removable receptacle of Novatney as modified by Smith such that it comprises an apertured front wall as taught by Blau to allow for the escape of scent from the bait placed within (Balu-para0025).
For claim 14, Novatney doesn’t teach but Smith further teaches:
wherein the removable receptacle includes a front wall (Fig 1, see interior front wall of 14 that the recess 108 extends from)
and a flange extending around a perimeter thereof, (Fig 1, Ref 106)
the front wall being received through the cutout of the base plate with the flange abutting the base plate. (Fig 3, 5, para0067)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that comprises the features of Smith to provide for a bait apparatus that is easily accessible and securable to replace the bait as needed.  
However, Novatney as modified by Smith doesn’t teach:
Wherein the removable receptacle includes an apertured front wall
Blau teaches:
A bait apparatus mountable to an enclosure of a live animal catch comprising (abstract and figs)
A removable receptacle (Fig 6, Ref 12)
Wherein the removable receptacle includes an apertured front wall (Fig 6, Ref 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the front wall of the removable receptacle of Novatney as modified by Smith such that it comprises an apertured front wall as taught by Blau to allow for the escape of scent from the bait placed within (Balu-para0025).
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of record US 2123471 A discloses a removable bait apparatus. 
The prior art of record US 1439200 A discloses a removable bait apparatus with a hinged cover. 
The prior art of record US 5347747 A discloses a removable bait apparatus.
The prior art of record US 9980476 B2 discloses a removable bait apparatus at a rear end of the trap. 
The prior art of record US 20170105400 A1 discloses a removable bait apparats with an aperture wall. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643